DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/05/2022 has been entered.
	
Response to Amendment
The office action is responding to the amendments filed on 04/05/2022. Claims 1, 3, 10, 17 and 19 have been amended. Claims 2 and 16 are cancelled. Claims 6 and 14-15 were previously cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROH et el. [US 2017/0336983] in view of Shugaeva et al. [US 10,802,980] and in further view of Xu et al. [US 2019/0004959].
Claim 1 is rejected over ROH, Shugaeva and Xu. 
ROH teaches “A memory system, comprising: a storage medium;” [Fig. 1] (Fig. 1 discloses a memory system with storage medium.)
“a first cache; a second cache; and” as “the cache manager (CM) may manage a first list L1 and a second list L2.” [¶0044] (L1 is the first cache and L2 is the second cache.)
“a control unit configured to: preferentially store write data corresponding to a write request received from a host device in the first cache among the first and second caches;” as “The memory controller 121 may manage an input/output operation of the cache memory 120.” [¶0032] and “a processor storing a first list associated with first cache data having a first characteristic among the cache data and a second list associated with second cache data having a second characteristic among the cache data in an operating memory.” [¶0006] (The memory controller controls I/O operation to the cache memory.)
ROH does not explicitly teach evict a hot data segment among the write data stored in the first cache to the second cache; and
preferentially check the second cache among the first and second caches, and check, when a cache miss occurs in the second cache, the first cache, in response to a read request received from the host device.
However, Shugaeva teaches “evict a hot data segment among the write data stored in the first cache to the second cache; and” as “The cache service reads the asset from the first cache responsive to requests for the asset until the asset is evicted from the first cache or until the asset is promoted to the second cache.” [Col 2, lines 7-10] (The first cache is the write cache and the second cache is the read cache.)
ROH and Shugaeva are analogous arts because they teach cache storage system and eviction policies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROH and Shugaeva before him/her, to modify the teachings of ROH to include the teachings of Shugaeva with the motivation of a cache in memory is extended to a durable storage. Popular assets are kept in cache for faster reads while unpopular assets are cached in the durable storage. [Shugaeva, Col 1, lines 59-61]
The combination of ROH and Shugaeva does not explicitly teach preferentially check the second cache among the first and second caches, and check, when a cache miss occurs in the second cache, the first cache, in response to a read request received from the host device.
However Xu teaches “preferentially check the second cache among the first and second caches, and check, when a cache miss occurs in the second cache, the first cache, in response to a read request received from the host device.” as “in response to receiving a read request, determining whether data associated with the read request is present in a first cache, the first cache being a read-only cache; in response to a miss of the data in the first cache, determining whether the data is present in a second cache, the second cache being a readable and writable cache; and in response to hitting the data in the second cache, returning the data as a response to the read request; and reading the data into the first cache.” [¶0011] (The cache manager first tries to handle the read request to one of the cache. If there is a read miss, then the manager tries to read data from the other cache.)
ROH, Shugaeva and Xu are analogous arts because they teach cache storage system and eviction policies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROH, Shugaeva and Xu before him/her, to modify the teachings of combination of ROH and Shugaeva to include the teachings of Xu with the motivation of data is stored in the lower-layer mass storage device during the subsequent flush procedure. Thus, the frequently used data will be stored in the cache to improve data processing capability. [Xu, ¶0004]
Claim 3 is rejected over ROH, Shugaeva and Xu. 
ROH teaches “wherein, when a cache hit occurs in the first cache, the control unit transmits from the first cache to the host device read data corresponding to the read request without first recovering the read data to the second cache.” as “For example, in the case where the request page exists in the cache memory 120 (in the description that follows, it is referred to as `cache hit`), the cache manager (CM) can control cache data corresponding to the request page to be output from the cache memory 120 to the external device.” [¶0026]
Claim 7 is rejected over ROH, Shugaeva and Xu. 
ROH teaches “wherein the control unit evicts a cold data segment stored in the first cache to the storage medium.” as “the cache manager (CM) transmits update of lists according to a page exchange algorithm to the cache memory 120 through update information and thereby the cache memory 120 based on a solid state drive (SSD) may determine whether data stored in the cache region is hot data or cold data according to the update information.” [¶0135]
Claims 4-5, 8, 10-13, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROH et el. [US 2017/0336983] in view of Shugaeva et al. [US 10,802,980] in further view of Xu et al. [US 2019/0004959] and yet in further view of Palani et al. [US 2018/0329712].
Claim 4 is rejected over ROH, Shugaeva, Xu and Palani.
The combination of ROH, Shugaeva and Xu does not explicitly teach wherein the control unit: tracks access counts of data segments stored in the first cache; and determines whether to evict the data segments to the second cache or the storage medium based on the access counts.
However, Palani teaches “wherein the control unit: tracks access counts of data segments stored in the first cache; and determines whether to evict the data segments to the second cache or the storage medium based on the access counts.” as “the first eviction policy includes organizing the one or more files stored in the first cache based on an access type; traversing the first cache to determine a maximum access count value for the one or more files based on a count value of the first counter; creating one or more segments in the first cache to store the one or more files.” [¶0006] (Access count is the deciding factor if the cached data would be evicted.)
ROH, Shugaeva, Xu and Palani are analogous arts because they teach cache storage system and eviction policies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROH, Shugaeva, Xu and Palani before him/her, to modify the teachings of combination of ROH, Shugaeva and Xu to include the teachings of Palani with the motivation of employ counter based eviction policies to determine these predictable access patterns and make more efficient decisions regarding the storage location within a storage system and/or caching. [Palani, ¶0029]
Claim 5 is rejected over ROH, Shugaeva, Xu and Palani.
The combination of ROH, Shugaeva and Xu does not explicitly teach wherein, when evicting a data segment stored in the first cache to the second cache, the control unit stores an access count of the data segment in the second cache and continues to track the access count.
However, Palani teaches “wherein, when evicting a data segment stored in the first cache to the second cache, the control unit stores an access count of the data segment in the second cache and continues to track the access count.” as “in any of the preceding aspects, the method further includes counting references to the one or more files stored in the first cache using a first counter and references to the one or more pages stored in the second cache using a second counter; updating the first counter each time the one or more files stored in the first cache is referenced and the second counter each time the one or more pages stored in the second cache is referenced; defining the first eviction policy based on the first counter and the second eviction policy based on the second counter, where the first and second counters record an access count value and an access time.” [¶0004] 
Claim 8 is rejected over ROH, Shugaeva, Xu and Palani.
The combination of ROH, Shugaeva and Xu does not explicitly teach wherein, when a maximum access count of the first cache is greater than a maximum access count of the second cache, the control unit evicts a data segment corresponding to a minimum access count of the second cache to the first cache.
However, Palani teaches “wherein, when a maximum access count of the first cache is greater than a maximum access count of the second cache, the control unit evicts a data segment corresponding to a minimum access count of the second cache to the first cache.” as “the updating includes updating the maximum access count value to the count value of the one or more files having a maximum count value; and the dividing includes updating the one or more segments in the first cache such that the number of segments is equal to the updated maximum access count value divided by the predefined value.” [¶0007] 
ROH, Shugaeva, Xu and Palani are analogous arts because they teach cache storage system and eviction policies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROH, Shugaeva, Xu and Palani before him/her, to modify the teachings of combination of ROH, Shugaeva and Xu to include the teachings of Palani with the motivation of employ counter based eviction policies to determine these predictable access patterns and make more efficient decisions regarding the storage location within a storage system and/or caching. [Palani, ¶0029]
Claim 10 is rejected over ROH, Shugaeva, Xu and Palani.
ROH teaches “A memory system, comprising: a storage medium;” [Fig. 1] (Fig. 1 discloses a memory system with storage medium.)
“a first cache; a second cache; and” as “the cache manager (CM) may manage a first list L1 and a second list L2.” [¶0044] (L1 is the first cache and L2 is the second cache.)
ROH does not explicitly teach a control unit configured to: evict a hot data segment stored in the first cache to the second cache; and evict a cold data segment stored in the first cache to the storage medium, wherein the control unit preferentially stores write data corresponding to a write request in the first cache, among the first and second caches, and preferentially checks the second cache, and checks, when a cache miss occurs in the second cache, the first cache, in response to a read request, among the first and second caches.
However, Palani teaches “a control unit configured to: evict a hot data segment stored in the first cache to the second cache; and evict a cold data segment stored in the first cache to the storage medium,” as “the first eviction policy includes organizing the one or more files stored in the first cache based on an access type; traversing the first cache to determine a maximum access count value for the one or more files based on a count value of the first counter; creating one or more segments in the first cache to store the one or more files.” [¶0006] (Based on access count (i.e., hot or cold data) data is evicted from multi leveled cache system.)
ROH and Palani are analogous arts because they teach cache storage system and eviction policies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROH and Palani before him/her, to modify the teachings of ROH to include the teachings of Palani with the motivation of employ counter based eviction policies to determine these predictable access patterns and make more efficient decisions regarding the storage location within a storage system and/or caching. [Palani, ¶0029]
The combination of ROH and Palani does not explicitly teach wherein the control unit preferentially stores write data corresponding to a write request in the first cache, among the first and second caches, and preferentially checks the second cache, and checks, when a cache miss occurs in the second cache, the first cache, in response to a read request, among the first and second caches.
However, Xu teaches “checks, when a cache miss occurs in the second cache, the first cache, in response to a read request, among the first and second caches.” as “in response to receiving a read request, determining whether data associated with the read request is present in a first cache, the first cache being a read-only cache; in response to a miss of the data in the first cache, determining whether the data is present in a second cache, the second cache being a readable and writable cache; and in response to hitting the data in the second cache, returning the data as a response to the read request; and reading the data into the first cache.” [¶0011] (The cache manager first tries to handle the read request to one of the cache. If there is a read miss, then the manager tries to read data from the other cache.)
ROH, Palani and Xu are analogous arts because they teach cache storage system and eviction policies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROH, Palani and Xu before him/her, to modify the teachings of combination of ROH and Palani to include the teachings of Xu with the motivation of data is stored in the lower-layer mass storage device during the subsequent flush procedure. Thus, the frequently used data will be stored in the cache to improve data processing capability. [Xu, ¶0004]
The combination of ROH, Palani and Xu does not explicitly teach wherein the control unit preferentially stores write data corresponding to a write request in the first cache, among the first and second caches, and preferentially checks the second cache, and
However, Shugaeva teaches “wherein the control unit preferentially stores write data corresponding to a write request in the first cache, among the first and second caches, and preferentially checks the second cache, and” as “The cache service reads the asset from the first cache responsive to requests for the asset until the asset is evicted from the first cache or until the asset is promoted to the second cache.” [Col 2, lines 7-10] (The first cache is the write cache and the second cache is the read cache.)
ROH, Shugaeva, Xu and Palani are analogous arts because they teach cache storage system and eviction policies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROH, Shugaeva, Xu and Palani before him/her, to modify the teachings of combination of ROH, Palani and Xu to include the teachings of Shugaeva with the motivation of a cache in memory is extended to a durable storage. Popular assets are kept in cache for faster reads while unpopular assets are cached in the durable storage. [Shugaeva, Col 1, lines 59-61]
Claim 11 is rejected over ROH, Shugaeva, Xu and Palani.
ROH does not explicitly teach wherein the control unit: manages an access count of a data segment stored in the first cache; and determines the data segment as the hot data segment, a warm data segment, or the cold data segment, based on the access count.
However, Palani teaches “wherein the control unit: manages an access count of a data segment stored in the first cache; and determines the data segment as the hot data segment, a warm data segment, or the cold data segment, based on the access count.” as “the method further includes counting references to the one or more files stored in the first cache using a first counter and references to the one or more pages stored in the second cache using a second counter; updating the first counter each time the one or more files stored in the first cache is referenced and the second counter each time the one or more pages stored in the second cache is referenced; defining the first eviction policy based on the first counter and the second eviction policy based on the second counter, where the first and second counters record an access count value and an access time.” [¶0004] (Access count management for determining hot/cold data are recited.)
Claim 12 is rejected over ROH, Shugaeva, Xu and Palani.
ROH does not explicitly teach when evicting the hot data segment to the second cache, the control unit stores an access count of the hot data segment in the second cache and continues to manage the access count.
However, Palani teaches “when evicting the hot data segment to the second cache, the control unit stores an access count of the hot data segment in the second cache and continues to manage the access count.” as “counting references to the one or more pages stored in the second cache comprises increasing the second counter of the one or more pages associated with the accessed file when the associated page stored in the second cache is accessed, wherein the second counter maintains the access count value and access time.” [¶0005]
Claim 13 is rejected over ROH, Shugaeva, Xu and Palani with the same rationale of rejection of Claim 8.
Claim 17 is rejected over ROH, Shugaeva, Xu and Palani.
ROH teaches “wherein, when a cache hit occurs in the first cache, the control unit transmits from the first cache to the host device read data corresponding to the read request without recovering the read data to the second cache.” as “For example, in the case where the request page exists in the cache memory 120 (in the description that follows, it is referred to as `cache hit`), the cache manager (CM) can control cache data corresponding to the request page to be output from the cache memory 120 to the external device.” [¶0026]
Claim 19 is rejected over ROH, Shugaeva, Xu and Palani.
ROH teaches “A method of operating a memory system having a first cache, a second cache, and a storage medium, the method comprising:” as “The method may include storing, by a processor, cache data in a cache memory; storing, by the processor, a first list associated with first cache data having a first characteristic among the cache data and a second list associated with second cache data having a second characteristic among the cache data in an operating memory.” [¶0005] and “the cache manager (CM) may manage a first list L1 and a second list L2.” [¶0044] (L1 is the first cache and L2 is the second cache.)
“determining the data segment as a hot data segment, a warm data segment, or a cold data segment, based on the access count; and” as “The cache memory 120 may determine a characteristic (e.g., hot data or cold data) of cache data stored in the memory cell array 123 based on the update information transmitted from the host processor 110.” [¶0031]
ROH does not explicitly teach preferentially storing a data segment corresponding to a write request in the first cache among the first and second caches; preferentially checking the second cache among the first and second caches, and checking, when a cache miss occurs in the second cache, the first cache, in response to a read request;
tracking an access count of a data segment stored in the first cache;
evicting the data segment stored in the first cache to the second cache when the data segment is determined to be the hot data segment, or evicting the data segment stored in the first cache to the storage  medium when the data segment is determined to be the cold data segment.
However, Shugaeva teaches “preferentially storing a data segment corresponding to a write request in the first cache among the first and second caches;” as “The cache service reads the asset from the first cache responsive to requests for the asset until the asset is evicted from the first cache or until the asset is promoted to the second cache.” [Col 2, lines 7-10] (The first cache is the write cache and the second cache is the read cache.)
ROH and Shugaeva are analogous arts because they teach cache storage system and eviction policies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROH and Shugaeva before him/her, to modify the teachings of ROH to include the teachings of Shugaeva with the motivation of a cache in memory is extended to a durable storage. Popular assets are kept in cache for faster reads while unpopular assets are cached in the durable storage. [Shugaeva, Col 1, lines 59-61]
The combination of ROH and Shugaeva does not explicitly teach preferentially checking the second cache among the first and second caches, and checking, when a cache miss occurs in the second cache, the first cache, in response to a read request;
tracking an access count of a data segment stored in the first cache;
evicting the data segment stored in the first cache to the second cache when the data segment is determined to be the hot data segment, or evicting the data segment stored in the first cache to the storage  medium when the data segment is determined to be the cold data segment.
However, Xu teaches “preferentially checking the second cache among the first and second caches, and checking, when a cache miss occurs in the second cache, the first cache, in response to a read request;” as “in response to receiving a read request, determining whether data associated with the read request is present in a first cache, the first cache being a read-only cache; in response to a miss of the data in the first cache, determining whether the data is present in a second cache, the second cache being a readable and writable cache; and in response to hitting the data in the second cache, returning the data as a response to the read request; and reading the data into the first cache.” [¶0011] (The cache manager first tries to handle the read request to one of the cache. If there is a read miss, then the manager tries to read data from the other cache.)
ROH, Palani and Xu are analogous arts because they teach cache storage system and eviction policies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROH, Palani and Xu before him/her, to modify the teachings of combination of ROH and Palani to include the teachings of Xu with the motivation of data is stored in the lower-layer mass storage device during the subsequent flush procedure. Thus, the frequently used data will be stored in the cache to improve data processing capability. [Xu, ¶0004]
The combination of ROH, Palani and Xu does not explicitly teach tracking an access count of a data segment stored in the first cache;
evicting the data segment stored in the first cache to the second cache when the data segment is determined to be the hot data segment, or evicting the data segment stored in the first cache to the storage  medium when the data segment is determined to be the cold data segment.
However, Palani teaches “tracking an access count of a data segment stored in the first cache;” as “the first eviction policy includes organizing the one or more files stored in the first cache based on an access type; traversing the first cache to determine a maximum access count value for the one or more files based on a count value of the first counter; creating one or more segments in the first cache to store the one or more files.” [¶0006] 
“evicting the data segment stored in the first cache to the second cache when the data segment is determined to be the hot data segment, or evicting the data segment stored in the first cache to the storage  medium when the data segment is determined to be the cold data segment.” as “the first eviction policy includes organizing the one or more files stored in the first cache based on an access type; traversing the first cache to determine a maximum access count value for the one or more files based on a count value of the first counter; creating one or more segments in the first cache to store the one or more files” [¶0006] (Access count is the deciding factor if the cached data would be evicted.)
ROH, Shugaeva, Xu and Palani are analogous arts because they teach cache storage system and eviction policies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROH, Shugaeva, Xu and Palani before him/her, to modify the teachings of combination of ROH, Shugaeva and Xu to include the teachings of Palani with the motivation of employ counter based eviction policies to determine these predictable access patterns and make more efficient decisions regarding the storage location within a storage system and/or caching. [Palani, ¶0029]
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROH et el. [US 2017/0336983] in view of Shugaeva et al. [US 10,802,980] and in further view of Xu et al. [US 2019/0004959] and yet in further view of IBRAHIM et al. [US 2020/0293445].
Claim 9 is rejected over ROH, Shugaeva, Xu and IBRAHIM.
The combination of ROH, Shugaeva and Xu does not explicitly teach the second cache has a higher memory capacity than the first cache, and the first cache operates at a higher write speed than the second cache.
However, IBRAHIM teaches “the second cache has a higher memory capacity than the first cache, and the first cache operates at a higher write speed than the second cache.” as “caches at a lower level (e.g., L1) tend to have lower storage capacity and lower access latencies, while caches at the higher level (e.g., L2) tend to have higher storage capacity and higher access latencies.” [¶0020] (L1 cache has lower latency (i.e., higher speed), but lower capacity compared to L2 cache.)
ROH, Shugaeva, Xu and IBRAHIM are analogous arts because they teach cache storage system and eviction policies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROH, Shugaeva, Xu and IBRAHIM before him/her, to modify the teachings of combination of ROH, Shugaeva and Xu to include the teachings of IBRAHIM with the motivation of clustering, based on the current cache miss rate exceeding the miss rate threshold, the plurality of GPU compute units into a second clustering configuration having a second plurality of compute unit clusters fewer than the first plurality of compute unit clusters. [IBRAHIM, Abstract]
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROH et el. [US 2017/0336983] in view of Shugaeva et al. [US 10,802,980] and in further view of Xu et al. [US 2019/0004959] in further view of Palani et al. [US 2018/0329712] and yet in further view of IBRAHIM et al. [US 2020/0293445].
Claim 18 is rejected over ROH, Shugaeva, Xu Palani and IBRAHIM.
The combination of ROH, Shugaeva, Xu and Palani does not explicitly teach the second cache has a higher memory capacity than the first cache, and the first cache operates at a higher write speed than the second cache.
However, IBRAHIM teaches “the second cache has a higher memory capacity than the first cache, and the first cache operates at a higher write speed than the second cache.” as “caches at a lower level (e.g., L1) tend to have lower storage capacity and lower access latencies, while caches at the higher level (e.g., L2) tend to have higher storage capacity and higher access latencies.” [¶0020] (L1 cache has lower latency (i.e., higher speed), but lower capacity compared to L2 cache.)
ROH, Shugaeva, Xu, Palani and IBRAHIM are analogous arts because they teach cache storage system and eviction policies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ROH, Shugaeva, Xu, Palani and IBRAHIM before him/her, to modify the teachings of combination of ROH, Shugaeva, Xu and Palani to include the teachings of IBRAHIM with the motivation of clustering, based on the current cache miss rate exceeding the miss rate threshold, the plurality of GPU compute units into a second clustering configuration having a second plurality of compute unit clusters fewer than the first plurality of compute unit clusters. [IBRAHIM, Abstract]
Claim 20 is rejected over ROH, Shugaeva, Xu, Palani and IBRAHIM with the same rationale of rejection of Claim 18.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132